UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4954



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SOLOMON JACKSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (3:01-cr-00072-2)


Submitted:   May 11, 2007                     Decided:   July 2, 2007


Before WILLIAMS, Chief Judge, and WILKINSON and GREGORY, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Fredilyn Sison, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Asheville, North Carolina, Emily Marroquin, FEDERAL DEFENDERS OF
WESTERN NORTH CAROLINA, INC., Charlotte, North Carolina, for
Appellant. Gretchen C. F. Shappert, United States Attorney, Thomas
Cullen, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          In 2001, Solomon Jackson plead guilty to conspiracy to

commit bank fraud in violation of 18 U.S.C. § 371 (2000), uttering

fraudulent securities in violation of 18 U.S.C. § 513(a)(2000), and

bank fraud in violation of 18 U.S.C. § 1344 (2000).     Jackson was

sentenced to eighteen months’ imprisonment followed by three years

of supervised release.     He was also ordered to pay $234,873.64 in

restitution and $2166.10 in court appointed attorney’s fees.

          Jackson was released in January of 2004.      Twenty-eight

months later his probation officer petitioned the court to revoke

Jackson’s supervised release for failure to pay restitution.

          At the show cause hearing, Jackson’s probation officer

testified that Jackson was to pay $50 a month, but Jackson had told

the probation office he could not make even nominal payments

because he was unemployed. The officer also testified that Jackson

had actually worked for two different temporary staffing agencies

from February 2004 until May 2006. Further, Jackson realized a net

income of $12,000 in both 2004 and 2005 and a net income of $800-

900 a month during 2006.    Jackson also told his probation officer

that he could not pay restitution due to his responsibility for

child support payments, but Jackson had not made a child support

payment since June 2005.    Finally, Jackson made no payments toward

restitution while on supervised release.




                                 - 2 -
           Following the probation officer’s testimony, Jackson took

the   stand.   Jackson   testified   that   his   criminal   background,

education level, and dyslexia made it difficult to find employment.

Jackson testified he worked for a few months making eight dollars

an hour and later worked part time cleaning banks making seven

dollars an hour.   Jackson also testified that his monthly housing

expenses ranged from approximately $375-550 a month.         During much

of the time Jackson was on supervised release, he was married;

however, his wife did not share her income with him.           Finally,

Jackson testified that he refused to complete paperwork to permit

garnishment of his wages because he was afraid of losing his job.

           At the conclusion of the evidence, the district court

found Jackson in violation of his supervised release and sentenced

him to six months’ imprisonment.     Jackson timely noted his appeal

and challenges the district court’s findings and his sentence.

           This court reviews a sentence imposed as a result of a

supervised release violation to determine whether the sentence was

plainly unreasonable.    United States v. Crudup, 461 F.3d 433, 438

(4th Cir. 2006). Because the sentence imposed was procedurally and

substantively reasonable, we affirm the district court.

           Jackson’s failure to pay restitution was a grade C

offense, USSG § 7B1.1(a)(3), and combined with his criminal history

score of VI, his violation was punishable by an additional eight to

fourteen months’ imprisonment.    USSG § 7B1.4.    Thus, Jackson’s six


                                 - 3 -
month sentence was procedurally reasonable because it was within

the applicable statutory range, see 18 U.S.C. § 3583(e)(3) & (h)

(2000), and below the recommended guideline.

            In    addition,   Jackson’s    sentence    was   substantively

reasonable.      He earned approximately $12,000 in 2004 and 2005 and

approximately $800-900 a month in 2006, but paid nothing toward

restitution, lied to his probation officer as to why he could not

make nominal payments, and refused to cooperate with his probation

officer’s attempt to garnish his wages.

            Accordingly,      because   Jackson’s     sentence   was   not

unreasonable, let alone plainly so, we affirm the district court’s

judgment.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 4 -